GILBERT, Justice
(concurring in part and dissenting in part).
I concur with most of the majority’s legal analysis, but would reverse the district court outright and end this protracted litigation at this time. Not only did appellant have the right to joint legal custody of *178his daughter before his ex-wife died, but he automatically retained the right to sole legal and physical custody of his daughter upon his ex-wife’s death. See In re Hohmann, 255 Minn. 165, 168-169, 95 N.W.2d 643, 646-47 (1959). There is nothing in the record to support altering appellant’s right to have custody of his daughter.
The paramount need is for this child to be with her natural father. A natural father has a fundamental liberty interest in the care, custody, and management of his child, and this interest does not evaporate simply because the natural father has not been a model parent. Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Rather, in order to deprive a father of this natural right, a third person must show that there are “grave and weighty” reasons justifying such a deprivation, such as neglect, abandonment, incapacity, moral delinquency, instability of character, inability to furnish the child with needed care, or unless it has been established that such custody would not be in the best interest and welfare of the child. Durkin v. Hinich, 442 N.W.2d 148, 152-53 (Minn.1989); see also Wallin v. Wallin, 290 Minn. 261, 265, 187 N.W.2d 627, 630 (1971). There simply are no extraordinary circumstances of a grave and weighty nature to justify transferring custody from appellant to his former sister-in-law and brother-in-law. The extraordinary circumstances may be the fact that this case has taken as long as it has and has gotten as far as it has.
Neither Durkin nor Wallin, or the cases from which the Wallin court derived the “best interest” language, imply that a third party’s ability to provide for the “interest and welfare” of a child can trump a biological parent’s fundamental interest in parenthood. See Wallin, 290 Minn. at 266, 187 N.W.2d at 630 (citing Fish v. Fish, 280 Minn. 316, 159 N.W.2d 271 (1968), and Aske v. Aske, 233 Minn. 540, 47 N.W.2d 417 (1951)). In Durkin, the biological parent had abandoned her child to the third party who was ultimately awarded custody, and there was expert testimony indicating that “returning [the child] to her natural mother would be extremely detrimental and result in severe emotional and behavioral regression.” 442 N.W.2d at 148, 153. In Wallin, by contrast, we noted: “the evidence did not establish neglect, abandonment, incapacity, moral delinquency, or instability of character on the part of the mother * ⅜ 290 Minn. at 266, 187 N.W.2d at 630. While we noted that the record did not “clearly establish what disposition would be in the best welfare and interest of the child,” we did not suggest that such evidence, without more, could support severing a biological parent’s custodial rights in favor of a third party. Id. at 266-67, 187 N.W.2d at 630-31. The cases cited in Wallin, Fish, and Aske are particularly instructive on this point because they concerned custody disputes between biological parents in the days when there was a rebuttable presumption that the biological mother should be awarded custody. See Fish, 280 Minn. at 320, 159 N.W.2d at 274; Aske, 233 Minn, at 541-42, 47 N.W.2d at 418.
While it is true that the court stated in Hohmann that there may be circumstances where, “irrespective of his fitness, exceptional circumstances indicate that the best interests of the child clearly require that the surviving parent be denied custody,” 255 Minn. at 169, 95 N.W.2d at 647, the cases relied on by the Hohmann court for that proposition did not actually grant custody to third parties, see State ex rel. Gravelle v. Rensch, 230 Minn. 160, 166, 40 N.W.2d 881, 884 (1950); State v. Markson, 187 Minn. 176, 179, 244 N.W. 687, 688 (1932); State ex rel. Merritt v. Eldred, 225 Minn. 72, 76, 29 N.W.2d 479, 481 (Minn.1947)- even when the third parties were in *179much better financial circumstances to provide for the child, see Markson, 187 Minn. at 179, 244 N.W. at 688.
The Hohmann court clearly contemplated circumstances where a biological parent could be unfit for custody or would waive the right to custody by abandoning a child, but its best interest analysis was narrowly focused on the “exceptional circumstances” where a child has been in the long-term custody of a third party and wishes to remain there in the face of their biological parent’s attempt to gain custody. 255 Minn. at 169-73, 95 N.W.2d at 647-49. Regardless of the broad language in Hoh-mann, neither its analysis nor similar anal-yses in Durkin or Wallin support the conclusion reached by the majority. In other words, unless the surviving biological parent is unable or has been unwilling to serve the best interest of the child, the right of that parent to the care and custody of his minor child is paramount and superior to the right of a third person. See Durkin, 442 N.W.2d at 153; Wallin, 290 Minn. at 266, 187 N.W.2d at 630; Hohmann, 255 Minn. at 169, 95 N.W.2d at 647.
Appellant has been thwarted from exercising his parental rights and responsibilities, including the time period from July 15, 1999, to July 26, 1999, when the respondents had absolutely no right to take custody of N.A.K. after the mother’s death without first trying to obtain court approval. Similarly, the district court had no authority to ratify respondents’ decision to take custody of N.A.K. by granting their request for sole legal and physical custody, stripping these rights from the natural father. By the district court’s own findings of fact in its October 4, 1999, temporary order, appellant “maintained an intimate relationship with [N.A.K.] and videotapes of appellant with N.A.K. demonstrated a “significant degree of intimacy between [them].” The court also found that appellant had “demonstrated through videotapes a strong disposition to provide [N.A.K.] with affection. The tapes also demonstrate that [N.A.K.] feels comfortable in his presence.”
The district court’s August 21, 2000, permanent order found, “There is no doubt that * * * [N.A.K.] loves her father deeply. There is also no doubt that [appellant] loves [N.A.K.] deeply and wants to step in as her father and take over her care.” Later in that same order the court said, “[appellant] never abandoned her and * * * the facts do not suggest that he is ‘unfit’ to parent.” The court went on to state, “[T]he court is convinced that [appellant] has been able to maintain a warm loving relationship with [N.A.K.] despite being out of the state for most of the last four years,” and, “[T]he court has no doubt that [appellant] will be equal to [respondents] in providing [N.A.K.] with love and affection.” The court even conceded that it was “troubled with the prospect of permanently depriving a biological parent of the custody of his child when he is neither unfit nor has a history of abandoning that child (now that the biological, custodial mother has passed on).” The district court used a combination of marital dissolution and custody dispute statutes to reach a result that the court itself recognized as having the effect of “permanently depriving a biological parent of the custody of his child,” effectively terminating appellant’s parental rights. How these factual findings can add up to “grave and weighty” reasons to deprive appellant his entitlement, as a matter of law, to maintain custody of N.A.K. is beyond comprehension.
I also believe the district court erred in not exercising its inherent power to decide what evidence should be considered in its courtroom when both appellant and respondent agreed to an in camera interview *180of the minor child. The guardian’s preference not to have an interview should always be considered. However, that preference does not dictate what a judge can do, nor can the legislature infringe on judges’ inherent powers on evidentiary matters.
The evidence is at best inconclusive. We have long held that a natural parent is entitled, as a matter of law, to custody of a minor child unless there has been established on the parent’s part neglect, abandonment, incapacity, moral delinquency, instability of character or inability to furnish the child with needed care. Durkin, 442 N.W.2d at 152-53. None of these factors were present here. In fact, the district court’s findings indicate that appellant loved his daughter, that he was not unfit, and that he had neither neglected nor abandoned her. Despite these findings, the court relied on other factors that were, at best, subjective and primarily economically biased.
Accordingly, I would reverse the district court outright and order judgment in favor of the appellant here and now.